DETAILED ACTION

This Office Action is in response to the Amendment filed 1/28/2022.  Claims 1-3 have been previously canceled.  Claims 4-19 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
The independent claims have been amended to include a limitation stating “and wherein the DM-RS structure comprises a mapping of one or more DM-RSs to physical resources associated with a corresponding PDSCH”.  Applicant argues that the limitations of the amended claims are not disclosed or suggested by the cited reference.  Specifically, Applicant argues that none of the cited references discloses or suggests that: 1) each DM-RS configuration comprises DM-RS parameters; AND 2) the DM-RS parameters are used to determine a DM-RS structure for a respective carrier segment; AND 3) the DM-RS structure comprises a mapping of one or more DM-RSs to physical resources associated with a corresponding PDSCH, since none of the references .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7, 9-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charbit et al. (U.S. Publication US 2014/0219237 A1) in view of Damnjanovic et al. (U.S. Publication US 2013/0039296 A1).
With respect to claims 4 and 12, Charbit et al. disclose a wireless transmit/receive unit (WTRU) comprising a memory and a processor configured to perform a method for wireless communications (See page 4 paragraphs 39-41 and Figure 3 of Charbit et al. for reference to a mobile terminal comprising a memory and processor performing a method of wireless communication with a base station).  Charbit et al. also discloses receiving a demodulation reference signal (DM-RS) configuration, the DM-RS configuration corresponding to a respective carrier segment, wherein the respective carrier segment is used for receiving a physical data shared channel (PDSCH), and wherein the DM-RS configuration comprises one or more DM-RS parameters that are used to determine a DM-RS structure for the respective carrier segment (See page 1 paragraph 3, page 4 paragraph 39, page 6 paragraph 55, page 9 paragraph 76, and Figures 1 and 5 of Charbit et al. for reference to the mobile terminal receiving a configuration for a demodulation reference signal, DM RS, corresponding to a carrier segment, wherein the carrier segment may be used for receiving data via a PDSCH, and wherein the configuration comprises time-frequency pattern resources of a DM RS structure for the carrier segment).  Charbit et al. also discloses wherein the DM-RS structure comprises a mapping of one or more DM-RSs to physical resources associated with a corresponding PDSCH (See page 4 paragraph 35 and pages 9-10 paragraphs 80-82 of Charbit et al. for reference to the system and method of Charbit et al. employing the LTE standards, wherein it is known that the DM-RS is transmitted within PDSCH resources according to the LTE standards, and for reference a DM RS being configured according to the current measured characteristics of the carrier segment resources, i.e. the corresponding PDSCH of the carrier segment, on which the DM RS is transmitted).  Charbit et al. further discloses receiving a PDSCH transmission in at least one carrier segment, wherein the received PDSCH transmission comprises one or more DM-RSs that is in accordance with a determined DM-RS structure for the at least one carrier segment (See page 6 paragraph 55 and page 9 paragraph 76 of Charbit et al. for reference to receiving a PDSCH data transmission via the carrier segment comprising the DM RS according to the configuration for the carrier segment).  Although Charbit et al. does disclose a DM RS being configured according to the current measured characteristics of the carrier segment corresponding to the DM RS (See pages 9-10 paragraphs 80-82 of Charbit et al.), Charbit et al. does not specifically disclose there being a plurality of DM-RS configurations each corresponding to a respective carrier segment of a set of carrier segments.  However, Damnjanovic et al., in the field of communications, disclose (See page 3 paragraphs 36-45 and Figures 3A-D of Damnjanovic et al.).  Using multiple different carrier segments has the advantage of allowing for more flexible and larger bandwidth allocations to be made.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Damnjanovic et al., to combine using multiple different carrier segments, as suggested by Damnjanovic et al., within the system and method of Charbit et al., with the motivation being to allow for more flexible and larger bandwidth allocations to be made.  Further, since Charbit et al. already discloses configuring a DM RS for a carrier segment (See page 6 paragraph 55 and Figure 5 of Charbit et al.), and since Charbit et al. also discloses that the DM RS configuration of a carrier segment should depend on the measured characteristics of the carrier segment (See pages 9-10 paragraphs 80-82 of Charbit et al.), it would have been obvious that when multiple different carrier segments are used, as suggested by Damnjanovic et al., that multiple respective DM RS configurations should be configured for each respective carrier segment according to the current measured characteristics of each respective carrier segment.
	With respect to claims 5 and 13, as shown above with respect to the rejection of claims 4 and 12, Damnjanovic et al. renders obvious using multiple different carrier segments.  Damnjanovic et al. also discloses wherein each respective carrier segment of the set of carrier segments corresponds to a different set of frequency resources (See Figures 3A-D of Damnjanovic et al. for reference to embodiments of different carrier segments occupying different frequency resources).  Thus, these claims are rendered obvious for the same reasons applied above to claims 4 and 12.
	With respect to claims 6 and 14, as shown above with respect to the rejection of claims 4 and 12, Damnjanovic et al. renders obvious using multiple different carrier segments.  Damnjanovic et al. also discloses wherein each respective carrier segment comprises a set of consecutive physical resource blocks (PRBs) (See page 2 paragraph 29, page 3 paragraphs 42-43, and Figures 3A-D of Damnjanovic et al. for reference to embodiments of different carrier segments occupying different sets of consecutive frequency resources, wherein the frequency resources are partitioned into resource blocks, i.e. the consecutive frequency resources of each carrier segment comprise consecutive resource blocks).  Thus, these claims are rendered obvious for the same reasons applied above to claims 4 and 12.
	With respect to claims 7 and 15, as shown above with respect to the rejection of claims 4 and 12, Damnjanovic et al. renders obvious using multiple different carrier segments.  Damnjanovic et al. also discloses wherein the set of consecutive PRBs comprise a set of resource elements (REs) (See page 2 paragraph 29 of Damnjanovic et al. for reference to each RB including a number of resource elements).  Thus, these claims are rendered obvious for the same reasons applied above to claims 4 and 12.
	With respect to claims 9 and 17, Charbit et al. discloses wherein the one or more DM-RS parameters comprise frequency domain information associated with the DM-RS structure for the PDSCH transmission (See page 10 paragraph 81 of Charbit et al. for reference to the DM RS pattern configuration comprising a frequency density pattern, which is frequency domain information).
	With respect to claims 10 and 18, Charbit et al. discloses wherein the one or more DM-RS parameters comprise time density information associated with the DM-RS structure for the PDSCH transmission (See page 10 paragraph 81 of Charbit et al. for reference to the DM RS pattern configuration comprising a time density parameter).
	With respect to claims 11 and 19, as shown above with respect to the rejections of claims 10 and 18, Charbit et al. discloses the DM RS pattern configuration for a carrier segment comprising a time density parameter (See page 10 paragraph 81 of Charbit et al.).  Charbit et al. also discloses that its invention is for use within an LTE or LTE-A system (See page 1 paragraph 2 and page 4 paragraph 35 of Charbit et al.).  LTE and LTE-A are well-known in the art to use OFDM symbols in their frame structures.  For example, Damnjanovic et al. teaches such a frame structure (See page 2 paragraphs 27-30 and Figure 2 of Damnjanovic et al.).  Thus it is obvious that the time density parameter taught by Charbit et al. would indicate which of a plurality of OFDM symbols will include the one or more DM-RSs in systems such as the LTE-A system that uses a frame structure comprising OFDM symbols.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charbit et al. in view of Damnjanovic et al., and in further view of Chen et al. (U.S. Publication US 2011/0243080 A1).
With respect to claims 8 and 16, although Charbit et al. does disclose a base station sending DM RS configuration information to a mobile terminal (See page 4 paragraph 39 and page 6 paragraph 55 of Charbit et al.), Charbit et al. does not specifically disclose wherein the plurality of DM-RS configurations are received via a Radio Resource Control (RRC) signaling.  However, Chen et al., in the field of communications, discloses configuring DM-RS signals for each UE using dedicated RRC signaling (See page 3 paragraph 34 of Chen et al.).  Using dedicated RRC signaling for DM-RS configurations has the advantage of allowing DM-RS configurations to be different for each UE such that they may be differentiated.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Chen et al., to combine using dedicated RRC signaling for DM-RS configurations, as suggested by Chen et al., within the system and method of Charbit et al., with the motivation being to allow DM-RS configurations to be different for each UE such that they may be differentiated.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON E MATTIS/Primary Examiner, Art Unit 2461